DETAILED ACTION
Claims 1-2, 5-12, 14-158, and 17-20 were filed with the amendment dated 08/01/2022.
Claims 3-4, 13, and 16 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr.  on James Morris on 08/15/2022.

The application has been amended as follows:  
 IN THE CLAIMS:
1. (Currently Amended) A thermostatic valve, comprising a valve body, wherein the valve body is formed by die casting; the valve body comprises a main valve body configured to form a valve cavity, and a plurality of connecting tube portions, each of the connecting tube portions comprises a straight tube section connected to the main valve body; the valve body further comprises a mounting base portion, the mounting base portion is arranged to be adjacent to one of the connecting tube portions, and a plurality of reinforcing ribs 
one side of the main valve body is provided with a first connecting tube portion and a second connecting tube portion of the plurality of connecting tube portions; 
the mounting base portion comprises a first mounting base portion and a second mounting base portion, the first mounting base portion and the second mounting base portion are respectively located at two sides of the second connecting tube portion, and a first reinforcing rib of the plurality of ribs a second reinforcing rib of the plurality of reinforcing ribs is provided between the second connecting tube portion and the second mounting base portion; 
another side of the main valve body opposite to the side of the main valve body is also provided with a third connecting tube portion and a fourth connecting tube portion of the plurality of connecting tube portions;  
the valve body further comprises a first fixing base portion and a second fixing base portion, the first fixing base portion is arranged between the first connecting tube portion and the first mounting base portion, and the second fixing base portion is arranged between the third connecting tube portion and the fourth connecting tube portion; and 
an opening of the first fixing base portion, an opening of the first connecting tube portion, and an opening of the second connecting tube portion face a same direction; an opening of the second fixing base portion, an opening of the third connecting tube portion, and an opening of the fourth connecting tube portion face a same direction.  


2. (Previously Presented) The thermostatic valve according to claim 1, wherein each of the connecting tube portions comprises the straight tube section in communication with the main valve body and a conical section connected to the straight tube section, and the conical section is configured to form a tube opening of the connecting tube portion.  

3.-4. (Cancelled)  

5. (Currently Amended) The thermostatic valve according to claim 1, wherein the plurality of reinforcing ribs further comprises a first connecting rib, a plurality of reinforcing ribs with rounded corner, 
the first connecting rib is provided between the first connecting tube portion and the first fixing base portion, one of the plurality of reinforcing ribs with rounded corner is provided between the first fixing base portion and the first mounting base portion, the first reinforcing rib comprises a rounded corner 

6. (Currently Amended) The thermostatic valve according to claim 5, wherein bottoms of the first connecting rib, the second reinforcing rib, 

7. (Currently Amended) The thermostatic valve according to claim 6, wherein the first fixing base portion and the second fixing base portion are each provided with an extending rib extending in a length direction thereof, and the extending rib is connected to the main valve body; 

8. (Previously presented) The thermostatic valve according to claim 1, wherein one end of the main valve body is a plane, and in a case that the main valve body is erected to allow an axial direction thereof to be vertical, the plane is a supporting surface.  

9. (Previously Presented) The thermostatic valve according to claim 1, wherein the main valve body comprises a first main valve body and a second main valve body each having a cylindrical shape, and an outer diameter of the first main valve body is greater than an outer diameter of the second main valve body; and each of the connecting tube portions also has a cylindrical shape.  

10. (Currently Amended) The thermostatic valve according to claim 1, [[4]], wherein the main valve body comprises a first main valve body and a second main valve body each having a cylindrical shape, and an outer diameter of the first main valve body is greater than an outer diameter of the second main valve body; each of the connecting tube portions also has a cylindrical shape; the first mounting base portion, the second mounting base portion, the first fixing base portion and the second fixing base portion each has a cylindrical shape; and the first main valve body, the second main valve body, the connecting tube portions, the first mounting base portion, the second mounting base portion, the first fixing base portion and the second fixing base portion are integrally formed by die casting.  

11. (Previously presented) The thermostatic valve according to claim 2, wherein one end of the main valve body is a plane, and in a case that the main valve body is erected to allow an axial direction thereof to be vertical, the plane is a supporting surface.  

12. (CANCELLED) 

13. (Cancelled)  

14. (Previously Presented) The thermostatic valve according to claim 2, wherein the main valve body comprises a first main valve body and a second main valve body each having a cylindrical shape, and an outer diameter of the first main valve body is greater than an outer diameter of the second main valve body; and each of the connecting tube portions also has a cylindrical shape.  

15. (CANCELLED) 

17. (Previously Presented) The thermostatic valve according to claim 5, wherein the main valve body comprises a first main valve body and a second main valve body each having a cylindrical shape, and an outer diameter of the first main valve body is greater than an outer diameter of the second main valve body; and each of the connecting tube portions also has a cylindrical shape.  

18. (Previously Presented) The thermostatic valve according to claim 5, wherein the main valve body comprises a first main valve body and a second main valve body each having a cylindrical shape, and an outer diameter of the first main valve body is greater than an outer diameter of the second main valve body; each of the connecting tube portions also has a cylindrical shape; the first mounting base portion, the second mounting base portion, the first fixing base portion and the second fixing base portion each has a cylindrical shape; and the first main valve body, the second main valve body, the connecting tube portions, the first mounting base portion, the second mounting base portion, the first fixing base portion and the second fixing base portion are integrally formed by die casting.  

19. (Previously Presented) The thermostatic valve according to claim 6, wherein the main valve body comprises a first main valve body and a second main valve body each having a cylindrical shape, and an outer diameter of the first main valve body is greater than an outer diameter of the second main valve body; each of the connecting tube portions also has a cylindrical shape; the first mounting base portion, the second mounting base portion, the first fixing base portion and the second fixing base portion each has a cylindrical shape; and the first main valve body, the second main valve body, the connecting tube portions, the first mounting base portion, the second mounting base portion, the first fixing base portion and the second fixing base portion are integrally formed by die casting.  

20. (Previously Presented) The thermostatic valve according to claim 7, wherein the main valve body comprises a first main valve body and a second main valve body each having a cylindrical shape, and an outer diameter of the first main valve body is greater than an outer diameter of the second main valve body; each of the connecting tube portions also has a cylindrical shape; the first mounting base portion, the second mounting base portion, the first fixing base portion and the second fixing base portion each has a cylindrical shape; and the first main valve body, the second main valve body, the connecting tube portions, the first mounting base portion, the second mounting base portion, the first fixing base portion and the second fixing base portion are integrally formed by die casting.   

Reasons for Allowance 
 Claims 1-2, 5-11, 14, and 17-20 are allowed.
 The following is an examiner’s statement of reasons for allowance: Claim 1 was rewritten to include the subject matter of previously indicated allowable claim 4. 
  The prior art fails to disclose or render obvious “another side of the main valve body opposite to the side of the main valve body is also provided with a third connecting tube portion and a fourth connecting tube portion of the plurality of connecting tube portions;  the valve body further comprises a first fixing base portion and a second fixing base portion, the first fixing base portion is arranged between the first connecting tube portion and the first mounting base portion, and the second fixing base portion is arranged between the third connecting tube portion and the fourth connecting tube portion; and an opening of the first fixing base portion, an opening of the first connecting tube portion, and an opening of the second connecting tube portion face a same direction; an opening of the second fixing base portion, an opening of the third connecting tube portion, and an opening of the fourth connecting tube portion face a same direction” in combination with the other limitations set forth in the independent claims.
The closest prior art of record are U.S. Pat. No. 8,505,576 (“Renninger”) and U.S. Pat. No. 4,165,035 (“Maltby”).  However, Renninger and Maltby, either alone or in combination, fail to teach or suggest the above-recited claim requirements.  It would not have been obvious to modify Renninger and/or Maltby to arrive at the above-recited claim language without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA CAHILL/Primary Examiner, Art Unit 3753